Exhibit 10.2

MANAGEMENT SERVICES AGREEMENT

This MANAGEMENT SERVICES AGREEMENT (this “Agreement”), dated effective as of
August 16, 2012, is entered into by and among Hi-Crush Partners LP, a Delaware
limited partnership (“MLP”), Hi-Crush GP LLC, a Delaware limited liability
company (“GP”), and Hi-Crush Services LLC, a Delaware limited liability company
(“Hi-Crush Services”, and collectively with MLP and GP, the “Parties” and each,
a “Party”).

RECITALS

WHEREAS, MLP is the owner of Hi-Crush Operating LLC, a Delaware limited
liability company (“Operating Company”). GP, in its capacity as the general
partner of MLP, desires to engage Hi-Crush Services, on its own behalf and for
the benefit of MLP and its Subsidiaries, including Operating Company, to provide
certain services necessary to operate the business conducted by GP (in its
capacity as the general partner of the MLP), MLP and MLP’s Subsidiaries,
including Operating Company (the “Services Recipients”), and Hi-Crush Services
is willing to undertake such engagement, subject to the terms and conditions of
this Agreement; and

WHEREAS, MLP, GP (for itself and in its capacity as the general partner of MLP)
and Hi-Crush Services agree as follows:

ARTICLE 1.

DEFINITIONS

Section 1.1 Terms. The following defined terms will have the meanings given
below:

“Administrative Personnel” means individuals who are employed by Hi-Crush
Services or any of its Affiliates and assist in providing the Services.

“Administrative Services Percentage” means, for any applicable period, the
percentage represented by a fraction, the numerator of which is the estimated
amount of total working time that the Administrative Personnel are engaged in
performing Services during such period, and the denominator of which is the
estimated amount of total working time that the Administrative Personnel are
engaged in performing services for Hi-Crush Services and its Affiliates during
such period (including the Services and any other services), as such estimated
amounts of working time are calculated on a consistent basis for purposes of
determining the Administrative Services Percentage.

“Affiliate” shall mean with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. For
purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, through the ownership of voting securities, by contract or
otherwise (provided that, solely for purposes of this Agreement, the Services
Recipients shall not be deemed Affiliates of Hi-Crush Services or its
Affiliates).

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

- 1 -



--------------------------------------------------------------------------------

“Default Rate” shall mean an interest rate (which shall in no event be higher
than the rate permitted by applicable law) equal to 300 basis points over the
most recent 12-month LIBOR.

“Governmental Approval” shall mean any material consent, authorization,
certificate, permit, right of way, grant or approval of any Governmental
Authority that is necessary for the business of the Services Recipients in
accordance with applicable Laws.

“Governmental Authority” shall mean (a) any court or tribunal in any
jurisdiction, (b) any federal, state, foreign, municipal or local government,
(c) any governmental body, agency, authority, department, commission, board,
bureau, instrumentality, arbitrator or arbitral body or (d) any
quasi-governmental or private body lawfully exercising any regulatory or taxing
authority.

“GP” has the meaning set forth in the preamble to this Agreement.

“Hi-Crush Services” has the meaning set forth in the preamble to this Agreement.

“Indemnified Parties” has the meaning set forth in Section 6.1.

“Laws” shall mean any applicable statute, common law, rule, regulation,
judgment, order, ordinance, writ, injunction or decree issued or promulgated by
any Governmental Authority.

“LIBOR” means the London Inter-Bank Offered Rate.

“Losses” has the meaning set forth in Section 6.1.

“MLP” has the meaning set forth in the preamble to this Agreement.

“Operating Company” has the meaning set forth in the recitals to this Agreement.

“Operational Personnel” means individuals and independent contractors who are
employed by Hi-Crush Services or any of its Affiliates to provide services at
any MLP excavating and processing facility, including, but not limited to,
services related to excavating, processing, loading and logistics operations.

“Party” and “Parties” has the meaning set forth in the preamble to this
Agreement.

“Payment Amount” has the meaning set forth in Section 3.1.

“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization or other entity.

“Personnel Costs” means all compensation costs incurred by an employer in
connection with the employment by such employer of applicable personnel,
including all salary, cash bonuses, payroll taxes and benefits.

“Services” shall consist of those services performed for the Services Recipients
as described on Exhibit 1 hereto, as such exhibit may be updated in accordance
with Section 2.3.

“Services Recipients” has the meaning set forth in the recitals to this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general partner of such partnership, but only if such Person, directly or
through one or more Subsidiaries of such Person, or a combination thereof,
controls such partnership, directly or indirectly, at the date of determination
or (c) any other Person in which such Person, one or more Subsidiaries of such
Person, or a combination thereof, directly or indirectly, at the date of
determination, has (i) at least a majority ownership interest or (ii) the power
to elect or direct the election of a majority of the directors or other
governing body of such Person.

ARTICLE 2.

RETENTION OF HI-CRUSH SERVICES; SCOPE OF SERVICES

Section 2.1 Retention of Hi-Crush Services. GP, on its own behalf and for the
benefit of the Services Recipients, hereby engages Hi-Crush Services to perform
the Services and Hi-Crush Services hereby accepts such engagement and agrees to
perform the Services and to provide all Administrative Personnel necessary to
perform the Services. Subject to the other provisions of this Agreement, all
Administrative Personnel performing Services pursuant to this Agreement shall be
subject to the direction and control of GP in performing such Services.

Section 2.2 Scope of Services. The Services shall be provided in accordance with
(a) applicable Governmental Approvals and Laws in all material respects,
(b) applicable industry standards and (c) quality standards that, taken as a
whole, are not materially less favorable to the Services Recipients compared to
those provided by Hi-Crush Services to the Services Recipients as of the date of
this Agreement.

Section 2.3 Exclusion and Addition of Services. At any time, GP or Hi-Crush
Services may temporarily or permanently exclude any particular service from the
scope of the Services upon 180 days notice, unless such notice is waived in
writing by GP. At any time, GP and Hi-Crush Services may agree to temporarily or
permanently add any particular service to the scope of the Services, which shall
be reflected in an update to Exhibit 1 to this Agreement. Any such update shall
be deemed not to be an amendment or modification to this Agreement.

Section 2.4 Performance of Services by Affiliates or Other Persons. The Parties
hereby agree that in discharging its obligations hereunder, Hi-Crush Services
may engage any of its Affiliates or other Persons to perform the Services (or
any part of the Services) on its behalf and that the performance of the Services
(or any part of the Services) by any such Affiliate or Person shall be treated
as if Hi-Crush Services performed such Services itself. No such delegation by
Hi-Crush Services to Affiliates or other Persons shall relieve Hi-Crush Services
of its obligations hereunder.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 3.

PAYMENT AMOUNT

Section 3.1 Payment Amount. GP shall pay or cause MLP or Operating Company to
pay in cash to Hi-Crush Services (or its Affiliates as Hi-Crush Services may
direct) the amount of any direct or indirect expenses incurred by Hi-Crush
Services or its Affiliates in connection with the provision of Services by
Hi-Crush Services or its Affiliates (the “Payment Amount”), in accordance with
the following:

(a) Operational Personnel. The Payment Amount will include all Personnel Costs
of Operational Personnel.

(b) Administrative Personnel. The Payment Amount will include a pro rata share
of all Personnel Costs of Administrative Personnel, as determined by Hi-Crush
Services on a commercially reasonable basis, based on the Administrative
Services Percentage.

(c) Administrative Costs. The Payment Amount will include the following:

(i) Office Costs. A pro rata share of all office costs (including, without
limitation, all costs relating to office leases, equipment leases, supplies,
property taxes and utilities) for all locations of Administrative Personnel, as
determined by Hi-Crush Services on a commercially reasonable basis, based on the
Administrative Services Percentage;

(ii) Outside Services. Services provided by outside vendors (including audit
services, legal services, government and public relation services, employee
compensation and benefit plan services and related services, payroll services
and other services) will first be direct charged where applicable; provided,
however, that the Payment Amount will include a pro rata share of charges for
all services that are provided by outside vendors and not direct charged, as
determined by Hi-Crush Services on a commercially reasonable basis, based on the
estimated portion of such services that are for the benefit of Services
Recipients; and

(iii) Other G&A Costs. A pro rata share of all other general and administrative
costs relating to the Services Recipients incurred by Hi-Crush Services or its
Affiliates, as determined by Hi-Crush Services on a commercially reasonable
basis, based on the Administrative Services Percentage.

(d) Taxes. The Services Recipients shall pay or cause to be paid all taxes,
levies, royalties, assessments, licenses, fees, charges, surcharges and sums due
of any nature whatsoever (other than income taxes, gross receipt taxes and
similar taxes) imposed by any Governmental Authority that Hi-Crush Services or
its Affiliates incur for the Services provided under this Agreement. If Hi-Crush
Services is required to pay any of the foregoing, then the Payment Amount will
include amounts sufficient to reimburse Hi-Crush Services for such payment.

Section 3.2 Payment of Payment Amount. Hi-Crush Services shall submit monthly
invoices to GP for the Services, which invoices shall be due and payable within
30 days. GP shall pay, or cause MLP or Operating Company to pay, to Hi-Crush
Services, the full Payment Amount due under Section 3.1. Past due amounts shall
bear interest at the Default Rate.

 

- 4 -



--------------------------------------------------------------------------------

Section 3.3 Disputed Charges. GP MAY, WITHIN 90 DAYS AFTER RECEIPT OF A CHARGE
FROM HI-CRUSH SERVICES, TAKE WRITTEN EXCEPTION TO SUCH CHARGE, ON THE GROUNDS
THAT THE SAME WAS NOT A REASONABLE COST INCURRED BY HI-CRUSH SERVICES OR ITS
AFFILIATES IN CONNECTION WITH THE SERVICES. GP SHALL NEVERTHELESS PAY OR CAUSE
MLP OR OPERATING COMPANY TO PAY WHEN DUE THE FULL PAYMENT AMOUNT OWED TO
HI-CRUSH SERVICES. SUCH PAYMENT SHALL NOT BE DEEMED A WAIVER OF THE RIGHT OF THE
SERVICES RECIPIENT TO RECOUP ANY CONTESTED PORTION OF ANY AMOUNT SO PAID.
HOWEVER, IF THE AMOUNT AS TO WHICH SUCH WRITTEN EXCEPTION IS TAKEN, OR ANY PART
THEREOF, IS ULTIMATELY DETERMINED NOT TO BE A REASONABLE COST INCURRED BY
HI-CRUSH SERVICES OR ITS AFFILIATES IN CONNECTION WITH ITS PROVIDING THE
SERVICES HEREUNDER, SUCH AMOUNT OR PORTION THEREOF (AS THE CASE MAY BE) SHALL BE
REFUNDED BY HI-CRUSH SERVICES TO THE SERVICES RECIPIENTS TOGETHER WITH INTEREST
THEREON AT THE DEFAULT RATE DURING THE PERIOD FROM THE DATE OF PAYMENT BY THE
SERVICES RECIPIENTS TO THE DATE OF REFUND BY HI-CRUSH SERVICES.

Section 3.4 At the request of GP, no later than 15 days prior to the start of
each fiscal quarter, Hi-Crush Services shall provide a good faith estimate (the
“Estimate”) of the Payment Amount for such fiscal quarter. The Estimate shall be
based in part upon information provided by GP to Hi-Crush Services regarding
Services Recipients’ expected operational requirements for such quarter. At the
request of and upon reasonable notice from GP, Hi-Crush Services shall meet with
GP to discuss and answer questions concerning the Estimate.

ARTICLE 4.

BOOKS, RECORDS AND REPORTING

Section 4.1 Books and Records. Hi-Crush Services and its Affiliates and the
Services Recipients shall each maintain accurate books and records regarding the
performance of the Services and calculation of the Payment Amount, and shall
maintain such books and records for the period required by applicable accounting
practices or law, or five (5) years, whichever is longer.

Section 4.2 Audits. Hi-Crush Services and its Affiliates and the Services
Recipients shall have the right, upon reasonable notice, and at all reasonable
times during usual business hours, to audit, examine and make copies of the
books and records referred to in Section 4.1. Such right may be exercised
through any agent or employee of the Person exercising such right if designated
in writing by such Person or by an independent public accountant, attorney or
other agent so designated. Each Person exercising such right shall bear all
costs and expenses incurred by it in any inspection, examination or audit. Each
Party shall review and respond in a timely manner to any claims or inquiries
made by any other Party regarding matters revealed by any such inspection,
examination or audit.

Section 4.3 Reports. Hi-Crush Services shall prepare and deliver to GP any
reports provided for in this Agreement and such other reports as GP may
reasonably request from time to time regarding the performance of the Services.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE 5.

TERMINATION

Section 5.1 Termination. GP may terminate this Agreement at any time by giving
notice of such termination to Hi-Crush Services. Any termination under this
Section 5.1 shall become effective 180 days after delivery of such notice or
such later time (not to exceed the first anniversary of the delivery of such
notice) as may be specified by GP.

Section 5.2 Termination By Hi-Crush Services. Hi-Crush Services may terminate
this Agreement at any time by giving notice of such termination to GP. Any
termination under this Section 5.2 shall become effective 180 days after
delivery of such notice or such later time (not to exceed the first anniversary
of the delivery of such notice) as may be specified by Hi-Crush Services.

Section 5.3 Effect of Termination. If this Agreement is terminated in accordance
with Section 5.1 or Section 5.2, all rights and obligations under this Agreement
shall cease except for (a) obligations that expressly survive termination of
this Agreement; (b) liabilities and obligations that have accrued prior to such
termination, including the obligation to pay any amounts that have become due
and payable prior to such termination, and (c) the obligation to pay any portion
of any Payment Amount that has accrued prior to such termination, even if such
portion has not become due and payable at that time.

Section 5.4 Transition of Services. During the period prior to termination of
this Agreement following the delivery of any notice of termination delivered in
accordance with Section 5.1 or Section 5.2, in addition to the Services,
Hi-Crush Services will, and will cause its Affiliates to, provide to the
Services Recipients such additional services as may be reasonably requested by
GP to assist the Services Recipients in effecting a transition of the
responsibility for providing the Services.

Section 5.5 Survival. The provisions of this Article 5 and Sections 3.3, 4.1,
4.2, 6.1, 6.2, 6.3 and Articles 7 and 8 will survive and continue in full force
and effect notwithstanding the termination of this Agreement.

ARTICLE 6.

ADDITIONAL AGREEMENTS

Section 6.1 Indemnity. The Services Recipients shall indemnify, reimburse,
defend and hold harmless Hi-Crush Services and its Affiliates and their
respective successors and permitted assigns, together with their respective
employees, officers, members, managers, directors, agents and representatives
(collectively the “Indemnified Parties”), from and against all losses (including
lost profits), costs, damages, injuries, taxes, penalties, interest, expenses,
obligations, claims and liabilities (joint or several) of any kind or nature
whatsoever (collectively “Losses”) that are incurred by such Indemnified Parties
in connection with, relating to or arising out of (i) the breach of any term or
condition of this Agreement, or (ii) the performance of any Services hereunder;
provided, however, that the Services Recipients shall not be obligated to
indemnify, reimburse, defend or hold harmless any Indemnified Party for any
Losses incurred by such Indemnified Party in connection with, relating to or
arising out of:

 

- 6 -



--------------------------------------------------------------------------------

(a) a breach by such Indemnified Party of this Agreement;

(b) the gross negligence of such Indemnified Party in the performance of any
Services hereunder; or

(c) fraudulent or dishonest acts of such Indemnified Party with respect to the
Services Recipients.

The rights of any Indemnified Party referred to above shall be in addition to
any rights that such Indemnified Party shall otherwise have at law or in equity.
Without the prior written consent of the Services Recipients, no Indemnified
Party shall settle, compromise or consent to the entry of any judgment in any
claim, action, proceeding or investigation in respect of which indemnification
is sought hereunder unless (a) such settlement, compromise or consent includes
an unconditional release of the Services Recipients from all liability arising
out of such claim, action, proceeding or investigation and (b) the parties
involved agree that the terms of such settlement, compromise or consent shall
remain confidential.

Section 6.2 Limitation of Duties and Liability. The relationship of Hi-Crush
Services to the Services Recipients pursuant to this Agreement is as an
independent contractor and nothing in this Agreement shall be construed to
impose on Hi-Crush Services, or on any of its Affiliates, or on any of their
respective successors and permitted assigns, or on their respective employees,
officers, members, managers, directors, agents and representatives, an express
or implied fiduciary duty. Hi-Crush Services and its Affiliates and their
respective successors and permitted assigns, together with their respective
employees, officers, members, managers, directors, agents and representatives,
shall not be liable for, and the Services Recipients shall not take, or permit
to be taken, any action against any of such Persons to hold such Persons liable
for, any error of judgment or mistake of law or for any liability or loss
suffered by the Services Recipients in connection with the performance of any
Services under this Agreement, except for a liability or loss resulting from
gross negligence in the performance of the Services. In no event, whether based
on contract, indemnity, warranty, tort (including negligence), strict liability
or otherwise, shall Hi-Crush Services or its Affiliates, their respective
successors and permitted assigns, or their respective employees, officers,
members, managers, directors, agents and representatives, be liable for loss of
profits or revenue or special, incidental, exemplary, punitive or consequential
damages.

Section 6.3 Reliance. Hi-Crush Services and its Affiliates and their respective
successors and permitted assigns, together with their respective employees,
officers, members, managers, directors, agents and representatives, may take and
may act and rely upon:

(a) the opinion or advice of legal counsel, any U.S.-based law firm, or other
legal counsel reasonably acceptable to the board of directors of the GP, in
relation to the interpretation of this Agreement or any other document (whether
statutory or otherwise) or generally in connection with the Services Recipients;

(b) advice, opinions, statements or information from bankers, accountants,
auditors, valuation consultants and other consulted Persons who are in each case
believed by the relying Person in good faith to be experts in relation to the
matters upon which they are consulted; or

 

- 7 -



--------------------------------------------------------------------------------

(c) any other document provided in connection with the Services Recipients upon
which it is reasonable for the applicable Person to rely.

A Person shall not be liable for anything done, suffered or omitted by it in
good faith in reliance upon such opinion, advice, statement, information or
document.

Section 6.4 Services to Others. While Hi-Crush Services is providing the
Services under this Agreement, Hi-Crush Services shall also be permitted to
provide services, including services similar to the Services covered hereby, to
others, including Affiliates of Hi-Crush Services.

Section 6.5 Transactions With Affiliates. Hi-Crush Services may recommend to the
Services Recipients, and may engage in, transactions with any Affiliate of
Hi-Crush Services.

Section 6.6 Sharing of Information. Hi-Crush Services and its Affiliates and
other agents or representatives shall be permitted to share Services Recipients’
information with its Affiliates and other Persons as reasonably necessary to
perform the Services, subject to appropriate and reasonable confidentiality
arrangements.

Section 6.7 Disclosure of Remuneration. Hi-Crush Services shall disclose the
amount of compensation of any Administrative Personnel to the GP and/or MLP to
the extent required for the Services Recipients to comply with the requirements
of applicable law, including applicable federal securities laws.

ARTICLE 7.

MISCELLANEOUS

Section 7.1 Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or mail or by facsimile; and a notice, request
or consent given under this Agreement is effective on receipt by the Party to
receive it; provided, however, that a facsimile transmission that is transmitted
after the normal business hours of the recipient shall be deemed effective on
the next business day. All notices, requests and consents must be sent to or
made as provided below.

If to GP or MLP, to:

Hi-Crush GP, LLC

Three Riverway, Suite 1550

Houston, Texas 77056

Facsimile: (713) 963-0088

Attention: Robert E. Rasmus

 

- 8 -



--------------------------------------------------------------------------------

If to Hi-Crush Services, to:

Hi-Crush Services LLC

Three Riverway, Suite 1550

Houston, Texas 77056

Facsimile: (713) 963-0088

Attention: Chad McEver

Section 7.2 Effect of Waiver or Consent. Except as otherwise provided in this
Agreement, a waiver or consent, express or implied, to or of any breach or
default by any Party in the performance by that Party of its obligations under
this Agreement is not a consent or waiver to or of any other breach or default
in the performance by that Party of the same or any other obligations of that
Party under this Agreement. Except as otherwise provided in this Agreement,
failure on the part of a Party to complain of any act of another Party or to
declare another Party in default under this Agreement, irrespective of how long
that failure continues, does not constitute a waiver by that Party of its rights
with respect to that default until the applicable statute-of-limitations period
has run.

Section 7.3 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and will not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, will refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections will, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement, respectively.
All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, will include all other genders, and the singular will
include the plural and vice versa. The terms “include,” “includes,” “including”
or words of like import will be deemed to be followed by the words “without
limitation.”

Section 7.4 Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 7.5 No Third Party Rights. The provisions of this Agreement are intended
to bind the parties signatory hereto as to each other and are not intended to
and do not create rights in any other person or confer upon any other person any
benefits, rights or remedies, and no person is or is intended to be a third
party beneficiary of any of the provisions of this Agreement.

Section 7.6 Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile and portable document format (.pdf)
delivery, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument. The Parties agree and acknowledge
that delivery of a signature by facsimile or in .pdf form shall constitute
execution by such signatory.

Section 7.7 Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES.

 

- 9 -



--------------------------------------------------------------------------------

Section 7.8 Remedies to Prevailing Party. If any action at law or equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs, and necessary
disbursements in addition to any other relief to which such party may be
entitled.

Section 7.9 Severability. If any provision of this Agreement or the application
thereof to any Person or any circumstance is held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.

Section 7.10 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.

Section 7.11 Integration. This Agreement and the exhibit referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to its subject matter. This Agreement and such
exhibit contain the entire understanding of the Parties with respect to its
subject matter. In the case of any actual conflict or inconsistency between the
terms of this Agreement and the agreement of limited partnership of MLP, the
terms of the agreement of limited partnership of MLP shall control. No
understanding, representation, promise or agreement, whether oral or written, is
intended to be or will be included in or form part of this Agreement unless it
is contained in a written amendment hereto executed by the Parties after the
date of this Agreement.

Section 7.12 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Party shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
reasonably necessary or appropriate to effectuate and perform the provisions of
this Agreement and those transactions.

[Signature Page Follows.]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above.

 

MLP: HI-CRUSH PARTNERS LP By:  

/s/ Robert E. Rasmus

Name:  

Robert E. Rasmus

Title:  

Chief Executive Officer

GP: HI-CRUSH GP LLC By:  

/s/ Robert E. Rasmus

Name:  

Robert E. Rasmus

Title:  

Chief Executive Officer

HI-CRUSH SERVICES: HI-CRUSH SERVICES LLC By:  

/s/ Robert E. Rasmus

Name:  

Robert E. Rasmus

Title:  

Chief Executive Officer

 

Signature Page to Management Services Agreement



--------------------------------------------------------------------------------

EXHIBIT 1

Hi-Crush Services shall provide the Services Recipients with corporate and
general and administrative services reasonably necessary to assist in the
operation of the business of the Services Recipients, which services, shall
include, without limitation, the following:

 

  (a) services from Operational Personnel;

 

  (b) services from Administrative Personnel in capacities equivalent to the
capacities of corporate executive officers, except that those who serve in such
capacities shall serve on a shared, part-time basis only, unless and to the
extent otherwise agreed by MLP and Hi-Crush Services;

 

  (c) administrative and professional services, including legal, accounting,
human resources, information technology, insurance, tax, credit, finance,
payroll, investor and public relations, communications, government affairs and
regulatory affairs;

 

  (d) assistance with accounting and tax audits performed on the Services
Recipients;

 

  (e) assistance with the books and records of the Services Recipients in
accordance with customary practice and generally accepted accounting principles;

 

  (f) assistance with the reports and other documents filed by MLP with the
Securities and Exchange Commission;

 

  (g) assistance with Schedules K-1 prepared by MLP;

 

  (h) managing or overseeing litigation, administrative or regulatory
proceedings and investigations of the Services Recipients’ business or
operations that may arise in the ordinary course of business or otherwise,
subject to the approval of the Board of directors of the GP in connection with
the settlement, compromise, consent to the entry of an order or judgment or
other agreement resolving any of the foregoing;

 

  (i) engineering services;

 

  (j) safety and environmental advice;

 

  (k) establishing and maintaining appropriate insurance policies with respect
to the Services Recipients’ business and operations (to the extent such
insurance policies are not established and maintained by the Services
Recipients); and

 

  (l) managing or providing advice for other projects, including acquisitions,
as may be agreed to between GP and Hi-Crush Services from time to time.

 

Exhibit 1 to Management Services Agreement